Citation Nr: 0715551	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-28 483	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Service connection for hypertension to include as 
secondary to post-traumatic stress disorder.  

2.	Service connection for hearing loss.

3.	Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) currently rated as 50 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1950 to October 
1954.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.     

The issues of service connection for hypertension and hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to April 13, 2004, the veteran's PTSD had not been 
productive of occupational and social impairment with reduced 
reliability and productivity.  

2.	Since April 13, 2004, the veteran's PTSD has not been 
productive of occupational and social impairment with 
deficiencies in most areas of life.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 30 
percent, for the service-connected PTSD, had not been met or 
approximated prior to April 13, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 

2.	The criteria for a rating in excess of 50 percent, for 
service-connected PTSD, have not been met or approximated 
since April 13, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2004 and September 2005.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
evidence needed to substantiate his claim.  VA requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which VA should obtain for 
the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claim.  Id.  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not inform the veteran regarding disability 
evaluations and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  And VA did not issue the 
notification letters to the veteran prior to the initial 
adjudication of his claim in August 2002.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that any presumed prejudice to 
the veteran from these oversights is rebutted by the 
remainder of the record.  See Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  As such, the Board finds that 
proceeding with the issuance of a final decision here is 
appropriate.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  

Regarding the late notice here, any presumed prejudice to the 
veteran has been rebutted by the RO's readjudication of the 
veteran's claim.  In accordance with Mayfield, VA (following 
the notification letters) readjudicated the veteran's claim 
in the June 2006 statement of the case in the record.  See 
Mayfield, 444 F.3d 1328.  

Regarding the incomplete notice, any presumed prejudice to 
the veteran has been resolved by the Board's decision here.  
As will be noted below, the veteran's claim for increase will 
be denied.  So the veteran will not be negatively affected by 
the lack of notice regarding disability evaluations and 
effective dates (no new rating or effective date will be 
assigned here).  In sum, the Board finds that VA satisfied 
VCAA notification requirements here.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examination and medical opinion for his 
PTSD.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

The veteran filed an original service connection claim for 
PTSD in February 2002.  The RO denied this claim in August 
2002.  The veteran filed a notice of disagreement against 
this decision.  During the pendency of the appeal, in a March 
2004 rating decision, the RO granted service connection for 
PTSD.  The RO assigned a 30 percent evaluation effective 
February 28, 2002.  The veteran filed a notice of 
disagreement against this rating as well, arguing for an 
increased rating.  In response, and still during the pendency 
of the appeal, the RO increased the veteran's disability 
evaluation to 50 percent in December 2004.  The RO assigned 
an effective of April 13, 2004 for this increase.  

The veteran has maintained since an April 2004 notice of 
disagreement that a higher evaluation is due here.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to 
be seeking the maximum available benefit even where an 
increase is granted during the appeal period).  The Board 
disagrees with his claim, and finds an increased rating 
unwarranted here at any time during the period of appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases 
where the original rating assigned is appealed, consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim).  Specifically, the 
Board finds a rating in excess of 30 percent unwarranted 
prior to April 13, 2004, and a rating in excess of 50 percent 
unwarranted since April 13, 2004.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO service connected the veteran for PTSD under 
Diagnostic Code [DC] 9411 of 38 C.F.R. § 4.130.  The record 
indicates that the veteran also has depression, anxiety, and 
panic disorders.  As the record indicates that the symptoms 
of these disorders cannot be disassociated from the PTSD 
symptomatology (See November 2004 VA examination report), the 
Board will consider the symptomatology associated with these 
disorders when considering whether an increased rating is due 
here.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in favor of the veteran, dictates that such 
signs and symptoms be attributed to the service-connected 
condition).        

Under DC 9411, ratings of 0, 10, 30, 50, 70, and 100 percent 
may be assigned.  As the veteran has already been assigned 30 
and 50 percent evaluations during the appeal period, the 
Board will limit its analysis to whether higher ratings 
(i.e., 50, 70, or 100 percent) would be appropriate here.  

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

As will be demonstrated below, the disability picture prior 
to April 13, 2004 does not approximate a 50 percent rating, 
while the disability picture after April 13, 2004 does not 
approximate a 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  
See Fenderson, supra.       

	Prior to April 13, 2004

The relevant medical evidence of record dated prior to April 
13, 2004 consists of an October 2001 PTSD intake interview 
report and VA treatment records dated from February 2001.   

The October 2001 intake report noted the veteran's complaints 
of anxiety based on in-service experiences, and his claim to 
having difficulty getting along with people.  The report 
noted the veteran's claims to depression and anxiety, anger, 
stress regarding his financial situation, distractibility, 
and hyper vigilance.  The veteran reported few nightmares but 
noted dreams that God would take his wife away for his evil 
thoughts.  He denied sleepwalking, but noted that he was 
easily startled.  He noted a good appetite and good energy 
level.  He indicated a very good memory for immediate, 
recent, and remote events, and very good concentration.  He 
denied intrusive thoughts related to military experience.  He 
denied suicidal or homicidal ideations.  He denied auditory 
and visual flashbacks.  He described his active religious 
life.  He reported social and emotional support from his 
spouse of 46 years.  The veteran indicated that he was 
currently retired from an aircraft company at which he worked 
for 34 years.  And he believed his future looked good.  

The examiner described the veteran as alert, oriented x4, 
cooperative, pleasant, with good concentration and attention, 
with appropriate behavior throughout the interview, with good 
motor control and eye contact, with no detected tremor, with 
slow but clear and intelligible speech, with a saddened 
affect, with no apparent overt delusions, with fair to good 
insight, and normal judgment.  In closing, the examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 60.  

The VA treatment records detail the veteran's treatment in 
PTSD group therapy.  These records consistently describe the 
veteran's PTSD as chronic and severe.  The records also 
describe the veteran as alert, oriented x4, punctual, with no 
suicidal or homicidal ideations, and with behavior 
appropriate to the situation.  In some records, the veteran's 
complaints of sleep difficulties are noted, and some records 
note his recollections of abuse in service, and his 
resentment concerning the disability rating assigned for his 
PTSD.         

	From April 13, 2004

As noted, the RO found the veteran's PTSD to be 50 percent 
disabling from April 13, 2004.  The relevant medical evidence 
of record dated from that date consists of VA treatment 
records of the veteran's PTSD therapy, and November 2004, 
March 2006, and May 2006 VA compensation examination reports.  

The VA treatment records continued to note the veteran as 
alert, oriented x4, punctual, with no suicidal or homicidal 
ideations, and with behavior appropriate to the situation.  
Some records note the veteran's complaints of depression, 
lack of focus, dizziness, anger, frustration, resentment, 
stress related to heath problems, and worry.  The notes 
detail the veteran's complaints of decreased concentration, 
appetite, sleep, and libido.  The records reflect the 
veteran's feelings of guilt regarding family relations, and 
his pain in the wake of a brother's death.  Nevertheless, the 
veteran's therapist increasingly reported the veteran as 
overall improving by coping with his PTSD symptoms.            

The November 2004 VA compensation examiner noted the 
veteran's complaints of reexperiencing war traumas on a daily 
basis, feeling worse following group therapy, anger, hyper 
vigilance, and exaggerated startle response.  The examiner 
reported the veteran's complaints that his PTSD had had a 
great effect on his work and family relationships in the 
past.  The veteran stated that he felt mild depression, 
experiencing one to two episodes in the previous six months.  
He reported insomnia, agitation, motor retardation, fatigue, 
feelings of worthlessness, guilt, thinking problems, thoughts 
of death, difficulty getting things done, interpersonal 
problems, low self esteem, and hopelessness.  The veteran 
reported moderate but frequent episodes of anxiety.  He 
reported phobias of public places and standing in line.  And 
he reported chronic worry.  The veteran did not report manic 
episodes, compulsions, or obsessive thinking.   

The veteran described his discomfort in the previous year as 
moderate.  He described his marriage as good, and his 
relationships with his children as fair.  He described his 
relationships with other family members, neighbors, and 
friends as fair.  The veteran stated that he was still 
retired, and stated that he had had no work problems in the 
past due to a mental, emotional, behavioral, alcohol, drug, 
or relationship problem.  He stated that he had no alcohol or 
drug problems currently.   

The examiner described the veteran as oriented x4, 
cooperative, alert, logical, coherent, with no 
preoccupations, delusions, hallucinations, loss of 
consciousness, seizures, or black outs.  The examiner 
described the veteran as casually dressed, with good hygiene, 
with sound memory, normal motor behavior, normal and 
responsive facial expressions, appropriately-focused eye 
contact, normal speech quantity and quality, with fair 
insight and good judgment.  But the examiner described the 
veteran as having mild distress indicative of apprehension 
and anxiety, mildly impaired attention and concentration, and 
a restricted affect.  The examiner found the veteran with a 
fair prognosis and reasonable motivation for treatment.  

The examiner also found the veteran with a moderate tendency 
to overstate or exaggerate his problems, current 
difficulties, or past circumstances.  Nevertheless, the 
examiner described the results of his examination as 
"somewhat valid[.]"  

The examiner diagnosed the veteran with PTSD, major 
depressive disorder, generalized anxiety disorder, and panic 
disorder with agoraphobia.  He stated that the symptoms of 
each of his disorders are so overlapping and intertwined that 
it is not possible to separate the relative contributions of 
each.  The examiner described the impairment of the veteran's 
social and occupational functioning as mild.  And the 
examiner assigned GAF scores between 60 and 70.    

The November 2004 examiner stated in conclusion that the 
veteran has generally fair coping skills and was reacting to 
psychosocial stress maladaptively.  The examiner then 
recommended continued group therapy and the commencement of 
pharmacological treatment.  

The March 2006 examiner reported the veteran's complaints of 
intrusive thoughts, nightmares, irritability, anxiety around 
other people, difficulty concentrating, anger, and depressed 
mood.  The veteran reported his family relationships and 
friendships as good.  The veteran indicated that he worked 
around the house and has hobbies.  He described his symptoms 
as mild to moderate.  And he stated that he felt better than 
he did prior to his November 2004 examination.  He credited 
his PTSD therapy for the improvement.  

The examiner described the veteran as oriented x4, logical, 
goal directed, relevant, clean, appropriately dressed, neatly 
groomed, coherent, cooperative, friendly, relaxed, attentive, 
with sound judgment, good impulse control, insight into his 
problems, and a normal and appropriate affect.  He found the 
veteran without homicidal or suicidal ideations, delusions, 
panic attacks, hallucinations, or inappropriate behavior.  
But the examiner described the veteran as having an anxious 
and agitated mood.  He stated that the veteran was rambling.  
He noted the veteran's sleep impairment.  And he stated that 
the veteran's remote memory was severely impaired, his recent 
memory was moderately impaired, and his immediate memory was 
moderately impaired.        

The examiner diagnosed the veteran with PTSD, depression, and 
anxiety, but found no evidence of a panic disorder.   He 
described the veteran's social and occupational impairment as 
occasional and moderate.  He assigned the veteran a GAF score 
of 65.  And he stated that the veteran's significant memory 
impairment may affect his competency to manage his financial 
affairs.  

The May 2006 VA examiner addressed the veteran's competency.  
This examiner tested the veteran and found him to have some 
average abilities.  He noted the veteran's average ability 
for long-term recall of factual knowledge.  But he found 
weakness in short-term auditory memory, working memory, and 
concentration.  In relevant part, the examiner concluded that 
the veteran had some evidence of cognitive dysfunction, and 
found the veteran's overall intellectual ability as slightly 
below average.  Nevertheless, he found the veteran fit for 
all medical facility activities, and found the veteran as 
mildly impaired, but competent to manage finances and make 
financial decisions.  

Based on the totality of the medical evidence since the 
veteran's date of claim for increase, the Board finds 
increased ratings unwarranted here.  The evidence indicates 
that the veteran has experienced mild to moderate symptoms 
associated with PTSD.  That is how the veteran himself has 
described his disorder, and that is how the VA examiners have 
characterized the symptoms associated with his disorders.  

The Board particularly notes that that, despite the veteran's 
demonstrated anger, sleep disturbances, and intrusive 
thoughts, the veteran continues to function well as a member 
of his family and community.  He continues to demonstrate 
that he is coherent, logical, and, despite some cognitive 
impairment, capable of functioning cognitively and 
intellectually in a productive manner.  Moreover, the three 
GAF scores of record range between 60 and 70.  GAF scores 
ranging between 51 and 60 indicate moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, while GAF scores between 61 and 70 indicate 
"some mild symptoms" or "some difficulty" in social, 
occupational, or school functioning, but generally 
functioning "pretty well," and having some meaningful 
interpersonal relationships.  Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), 5th edition, published 
by the American Psychiatric Association.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

In short, the Board does not find such occupational and 
social impairment in this record that would warrant a rating 
in excess of 30 percent.  As such, the Board finds a rating 
in excess of 30 percent unwarranted from the date of claim, 
and a rating in excess of 50 percent unwarranted from April 
13, 2004.  See Fenderson, supra.  

In making this decision, the Board has recognized the 
veteran's subjective complaints.  The Board has considered 
his comments closely.  But, as the veteran is a layperson, 
the Board assigns more weight to the conclusions derived from 
the medical professionals' examination reports.  Ultimately, 
a layperson's personal belief, however sincere, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

1.	An initial rating in excess of 30 percent for PTSD prior 
to April 13, 2004 is denied.  

2.	An initial rating in excess of 50 percent for PTSD from 
April 13, 2004 is denied.  


REMAND

The Board finds additional medical inquiry necessary for the 
veteran's claims to service connection for hearing loss and 
hypertension.  

The veteran contends that his hypertension relates to his 
service, and alternatively, to his service-connected PTSD.  
The record contains no medical examination report and opinion 
addressing this issue.  

Regarding hearing loss, the veteran claims to have incurred 
hearing loss as a result of noise exposure from combat 
operations he participated in during the Korean Conflict.  
The record supports his claim to having participated in 
combat during the Korean Conflict.  For the hearing loss 
claim, VA provided the veteran with compensation examination 
and opinion in November 2004.  After finding evidence of 
current hearing loss, the examiner opined that the veteran's 
hearing loss was likely unrelated to service.  The Board 
finds that - given the veteran's status as a combat veteran 
who was apparently exposed to loud noises during combat - the 
proper standard was not applied in the November 2004 opinion.  
See 38 U.S.C.A. § 1154 (West 2002).    

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the audiologist who conducted the 
November 2004 VA compensation 
examination.  This examiner should 
advance an opinion on whether, based on 
the evidence of record, clear and 
convincing evidence rebuts the veteran's 
claim that hearing loss was caused by his 
service.  The examiner should provide a 
complete rationale for conclusions 
reached.   

2.  If the examiner who conducted the 
November 2004 examination is not 
available, the veteran should be 
scheduled for another VA examination 
with an appropriate specialist in order 
to determine the nature, severity and 
etiology of any current hearing- or 
ear-related disorder.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  That examiner should then 
advance an opinion as to whether clear 
and convincing evidence rebuts the 
veteran's service connection claim here 
regarding hearing loss.  The examiner 
should provide a complete rationale for 
conclusions reached.   

3.  Regarding the veteran's service 
connection claim for hypertension, the 
veteran should be scheduled for a VA 
examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current hypertension.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  That examiner should then 
advance an opinion as to the likelihood 
(likely, as likely as not, not likely) 
that the veteran's hypertension relates 
to his service, or to his service-
connected PTSD.  The examiner should 
provide a complete rationale for 
conclusions reached.   

4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


